COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER

Appellate case name:        Patrick Leon Washington v. The State of Texas

Appellate case number:      01-17-00905-CR

Trial court case number:    1490417

Trial court:                208th District Court of Harris County

      Appellant, Patrick Leon Washington, has filed a “Motion to Strike Current
Appellant’s Brief and Substitute the Brief Being Filed With This Motion.” We grant the
motion.
       The filing of appellant’s corrected brief on July 2, 2018, does not modify any
deadlines in this appeal.
       It is so ORDERED.


Judge’s signature: /s/ Russell Lloyd
                                               Acting for the Court

Date: July 10, 2018